Citation Nr: 1820531	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 50 percent since January 21, 2014, for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1967 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2012, December 2013, November 2016, December 2016, and May 2017 decisions of the Regional Office (RO). In February 2013 and January 2015, the Board remanded the appeal.

In October 2014 and October 2017, the Veteran was afforded videoconference hearings before the undersigned Veterans Law Judge. In January 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO) and, in October 2017, the Veteran had an informal conference with a DRO. Hearing transcripts of all hearings and the conference report are in the record. On his November 2017 VA Form 9, the Veteran requested a Board videoconference hearing. In February 2018, the Veteran withdrew his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for erectile dysfunction and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agent.

2. Coronary artery disease and diabetes mellitus were caused by incident of military service. 

3.  For the entire period on appeal, the Veteran's PTSD and depressive disorder NOS caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status-post coronary artery bypass graft (CABG) with residual left ventricle dysfunction and ischemic cardiomyopathy have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  The criteria for service connection for type II diabetes mellitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

3.  The criteria for an initial rating of 100 percent, since January 21, 2014, for PTSD with depressive disorder NOS have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active service, certain diseases, to include type II diabetes mellitus and coronary artery disease, shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).

The record indicates that the Veteran has type II diabetes mellitus and status-post CABG with residual left ventricle dysfunction and ischemic cardiomyopathy.

The Veteran's service personnel records (SPRs) indicate that he was part of Airborne Early Warning Squadron (AEWRON) ONE from March 1968 to September 1968. A now-declassified AEWRON ONE Command History indicates that individuals in the squadron went to the Republic of Vietnam. The Veteran's SPRs indicate that he was working as a steward. He asserts that he went to Chu Lai in Vietnam for a few months to work in the mess hall while he was part of AEWRON ONE. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran served in the Republic of Vietnam and service connection for type II diabetes mellitus and coronary artery disease is granted.

II.  Increased Rating for PTSD with Depressive Disorder NOS

The Board has carefully reviewed the record and finds that the Veteran's PTSD and depressive disorder NOS meet or approximate those criteria for a 100 percent rating. The rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The Veteran has displayed isolation and avoidance of other people, panic attacks, paranoia, auditory and visual hallucinations, hypervigilance, homicidal ideation, suicidal ideation, and an inability to work in the only profession in which he had ever worked, among many other symptoms indicating nearly total impairment. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Given these facts, the Board finds that the Veteran's symptoms most closely approximate a 100 percent rating. 38 C.F.R. § 4.7.


ORDER

Service connection for status-post CABG with residual left ventricle dysfunction and ischemic cardiomyopathy is granted.

Service connection for type II diabetes mellitus is granted.

An initial rating of 100 percent since January 21, 2014, for PTSD with depressive disorder NOS is granted.




REMAND

The Board has determined that additional action is necessary as to the issues of service connection for erectile dysfunction and for hypertension. The appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  In October 2017, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim of service connection for erectile dysfunction. A statement of the case (SOC) addressing the Veteran's October 2017 NOD has not been issued to him. Remand is, therefore, necessary to issue an SOC to the Veteran and his accredited representative. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).The Veteran should be given the appropriate opportunity to respond to the SOC.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.



The examiner should address the following:

a.  whether hypertension was caused by any in-service event, injury, disease, or disorder, including his presumed in-service exposure to herbicide agent.

b.  whether hypertension was caused by any service-connected disorder.

c.  whether hypertension was aggravated by any service-connected disorder.

Service connection is currently in effect for PTSD with depressive disorder NOS, status-post CABG with residual left ventricle dysfunction and ischemic cardiomyopathy, type II diabetes mellitus, hearing loss, and tinnitus.

The examiner's attention is drawn to the following:

*April 1967 physical examination for service entrance which stated a blood pressure reading of 138/76 and did not state a diagnosis of hypertension. VBMS Entry 1/18/2011, p. 19-20.

*April 1967 report of medical history where the Veteran denied all symptoms and medical history. VBMS Entry 1/18/2011, p. 21-22.

*April 1973 examination where the Veteran had a blood pressure reading of 134/78 and where no diagnosis of hypertension was noted. VBMS Entry 1/18/2011, p. 6-7.

*May 1974 physical examination for service separation at which the Veteran had a blood pressure reading of 128/72 and no diagnosis of hypertension was noted. VBMS Entry 1/18/2011, p. 4-5.

*September 2007 private treatment record stating a diagnosis of hypertension. VBMS Entry 6/29/2011, p. 16.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


